Title: Thomas Jefferson to John Staples, 25 January 1814
From: Jefferson, Thomas
To: Staples, John


          Sir  Monticello Jan. 25. 14.
          Understanding that you are the agent for disposing of mr Oliver Evans’s patent screws for crushing the ear of corn, cob & all for grinding in a mill,
			 I have to ask the favor of you to deliver one for me to mr William Johnson, a waterman of Milton, who will apply to you for it about a week hence.
			 Mr Gibson will be so good as to pay you the price on presenting him this letter.
          Accept the assurance of my esteem and respect
			 
          Th:
            Jefferson
        